Title: From Thomas Jefferson to Cato West, 31 March 1804
From: Jefferson, Thomas
To: West, Cato


          
            Sir 
            Washington Mar. 31. 04.
          
          I have duly recieved your favor of Feb. 13. wherein you express a wish to know whether certain exertions, not immediately within the line of your duty, but called for by the necessities of the Tennisee militia, had met the approbation of the government. the distance from hence was great, the country not perfectly known to us, and the call sudden. it was to be expected therefore that the provisions made here would prove defective in some points. it is in such cases that the voluntary zeal of our citizens becomes a valuable resource, and dictates their not letting the public cause suffer, but to go beyond the line of strict duty and to rely on the liberality and the thanks of their country. on this view of the subject I have seen the exertions you made to supply the wants of the militia which lately visited your place, with great satisfaction, and I take a pleasure in assuring you that as far as they have been known to me, they have met my approbation and merited the acknolegements which I take this occasion of making to you with assurances of my great consideration and respect
          
            Th: Jefferson 
          
        